Citation Nr: 0613184	
Decision Date: 05/05/06    Archive Date: 05/15/06

DOCKET NO.  93-24 283	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a chronic acquired 
psychiatric disability to include post-traumatic stress 
disorder and a schizoaffective disorder.  

2.  Entitlement to an increased disability evaluation for the 
veteran's right knee varus deformity, currently evaluated as 
30 percent disabling.  

3.  Entitlement to an increased disability evaluation for the 
veteran's right knee degenerative joint disease, currently 
evaluated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

The veteran 


ATTORNEY FOR THE BOARD

D. Dean, Counsel


INTRODUCTION

The veteran had active service from May 1977 to May 1980.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 1992 rating decision of the 
Newark, New Jersey Regional Office (RO) which, in pertinent 
part, denied service connection for a chronic acquired 
psychiatric disorder to include post-traumatic stress 
disorder (PTSD) and chronic undifferentiated-type 
schizophrenia.  In October 1995, the Board remanded the 
veteran's claim to the RO for additional action.  

In March 1997, the RO denied an increased evaluation for the 
veteran's right knee synovitis with a Baker's cyst.  In July 
1999, the RO recharacterized the veteran's right knee 
disability as a right knee varus deformity evaluated as 10 
percent disabling and right knee degenerative joint disease 
evaluated as 10 percent disabling.  In December 1999, the RO 
increased the evaluation for the veteran's right knee varus 
deformity from 10 to 20 percent.  In August 2002, the RO 
increased the evaluation for the veteran's right knee varus 
deformity from 20 to 30 percent and the evaluation for his 
right knee degenerative joint disease from 10 to 20 percent.  
In October 2002, the Board remanded the veteran claims to the 
RO so that he could be afforded a hearing before a Veterans 
Law Judge.  

In February 2003, the veteran was afforded a hearing before 
the undersigned Acting Veterans Law Judge sitting at the RO.  
In September 2003, the Board remanded the veteran's claims to 
the RO for additional action.  

For the reasons and bases addressed below, service connection 
for a chronic acquired psychiatric disorder to include PTSD 
and a chronic schizoaffective disorder is DENIED.  

The veteran's entitlement to increased evaluations for his 
right knee varus deformity and right knee degenerative joint 
disease are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


FINDINGS OF FACT

1.  A chronic acquired psychiatric disorder was not 
manifested during active service or for many years 
thereafter.  The veteran's chronic schizoaffective disorder 
has not been shown to have originated during active service.  

2.  Chronic PTSD was not found at the most recent VA 
examination for compensation purposes of record.  


CONCLUSION OF LAW

A chronic acquired psychiatric disorder to include PTSD and a 
schizoaffective disorder was not incurred in or aggravated by 
active service and a psychosis may not be presumed to have 
been incurred in such service.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309, 3.326(a) (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held, in 
part, that a Veterans Claims Assistance Act of 2000 (VCAA) 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
veteran's claim of entitlement for a chronic acquired 
psychiatric disorder, the Board observes that the RO issued a 
VCAA notice to the veteran in June 2005 which informed him of 
the evidence needed to support his claim for service 
connection; what actions he needed to undertake; and how the 
VA would assist him in developing his claim.  The veteran was 
specifically informed that he should submit any relevant 
evidence in his possession.  

The VA has secured or attempted to secure all relevant 
documentation to the extent possible.  The veteran has been 
afforded VA examinations for compensation purposes.  The 
examination reports are of record.  The veteran was afforded 
a hearing before the undersigned Acting Veterans Law Judge 
sitting at the RO.  The hearing transcript is of record.  
There remains no issue as to the substantial completeness of 
the veteran's claim.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) (2005).  

In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess v. Nicholson, 
No. 01-1917 (U.S. Vet. App. March 3, 2006).  In the instant 
appeal, the veteran was provided only with notice of what 
type of evidence was needed to substantiate his claim of 
entitlement to service connection for the claimed disorder.  
However, he was not informed of the type of evidence 
necessary to establish an initial evaluation and/or an 
effective date for the claimed disability.  Notwithstanding 
the deficient notice given the veteran, the Board finds that 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision as the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection and the notice deficiencies are thus 
rendered moot.  Any duty imposed on the VA, including the 
duty to assist and to provide notification, has been met.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  


II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
peacetime service.  38 U.S.C.A. § 1131 (West 2002).  Where a 
veteran served continuously for ninety days or more during 
peacetime service after December 31, 1946, and a psychosis 
becomes manifest to a degree of ten percent within one year 
of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2005).  Service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  Presumptive 
periods are not intended to limit service connection to 
diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the 
statute and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not 
warrant service connection without their aid.  38 C.F.R. 
§ 3.303(d) (2005).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (2005); a link, established by medical evidence, 
between current symptoms and an inservice stressor; and 
credible supporting evidence that the claimed inservice 
stressor occurred.  38 C.F.R. § 3.304(f) (2005).

The veteran's service medical records make no reference to a 
psychiatric disability.  At his April 1980 physical 
examination for service separation, the veteran was found to 
exhibit no psychiatric abnormalities.  

A July 1991 VA hospital summary states that the veteran was 
admitted upon his complaints of depression and polysubstance 
abuse.  He denied any prior psychiatric hospitalizations.  
The veteran was diagnosed with a not otherwise specified 
impulse control disorder and alcohol and cocaine dependence.  
An October 1991 VA hospital summary indicates that the 
veteran reported experiencing "reduced functioning" since 
1986.  The veteran was diagnosed with chronic paranoid-type 
schizophrenia.  

At a December 1991 VA psychiatric evaluation, the veteran 
reported that he had been involved in a December 1977 
inservice helicopter accident in which he sustained both his 
chronic right knee disabilities and a chronic psychiatric 
disability.  The veteran was diagnosed with chronic PTSD and 
chronic schizophrenia.  

A June 1992 VA hospital summary states that the veteran was 
diagnosed with continuous alcohol dependence and an 
intermittent not otherwise specified explosive disorder.  A 
March 1993 VA hospital summary reports that the veteran was 
diagnosed with alcohol dependence and a "history of 
PTSD/depression."  An April 1993 VA hospital summary relates 
that the veteran was diagnosed with alcohol dependence, PTSD, 
and paranoid schizophrenia.  A June 1995 VA hospital summary 
states that the veteran was diagnosed chronic paranoid 
schizophrenia and alcohol dependence.  

A September 1995 VA hospital summary conveys that the veteran 
was diagnosed with alcohol intoxication and paranoid 
schizophrenia.  In an October 1995 written statement, the 
veteran asserted that:

Nerve stressor was caused by time of 
deployment at sea in West Pacific aboard 
the U.S.S. Frederick out of Okinawa.  
Paranoid schizophrenia was diagnosed at 
the VA Medical Center East Orange.  I 
never put in a claim for PTSD.  

At a June 1996 VA examination for compensation purposes, the 
veteran reported that he began to experience psychiatric 
complaints while in the Marine Corps and was seen by military 
counselors who wanted him to leave the military.  The veteran 
was diagnosed with paranoid schizophrenia, alcohol abuse, and 
cocaine abuse.  The VA examiner commented that:

I could find no evidence of PTSD while in 
the Marines.  There is some vague mention 
of psychiatric problems while he was in 
the service, but nothing that is 
documented that I could find in his C-
file.  Difficulties began while he was in 
high school, difficulties concentrating, 
seemed to have a history of alcohol 
difficulties while in high school.  
Psychiatric difficulties most likely 
began while he was in the Marines, but no 
psychiatric evaluation could be found 
during that time.  

A September 1996 addendum to the report of the June 1996 VA 
examination for compensation purposes notes that the examiner 
could find no objective evidence of inservice psychiatric 
complaints.  The doctor's findings were based solely on the 
evaluation interview and the veteran's own statements.  

A January 1998 VA hospital summary states that the veteran 
was diagnosed with a schizoaffective disorder, alcohol abuse, 
and cocaine abuse.  A May 1999 written statement from Scott 
Aftel, M.D., conveys that he had treated the veteran since 
March 1998 for a schizoaffective disorder and alcohol 
dependence

In a February 2000 written statement, the veteran advanced 
that his schizoaffective disorder "occurred on active duty 
in 1978-1979" at the Yorktown, Virginia, Naval Weapons 
Station.  The veteran clarified that he had to guard warheads 
while at the facility.  

A March 2000 VA hospital summary states that the veteran was 
diagnosed with alcohol intoxication and abuse and "a history 
of a schizoaffective disorder since 1979."  

At the February 2003 hearing before the undersigned Acting 
Veterans Law Judge, the veteran testified that he had been in 
a helicopter crash while stationed in Korea.  He clarified 
that he had sustained his service-connected chronic right 
knee disabilities in the crash.  The veteran stated that he 
would not ride in helicopters for the remainder of his period 
of active service and did not like helicopter noise.  His 
treating psychiatrists told him that his military experiences 
impacted his psychiatric disabilities.  

A February 2003 written statement from Mitchell L. Brown, 
M.D., reports that the veteran was being treated for PTSD, 
chronic anxiety, and a schizoaffective disorder.  Dr. Brown 
conveyed that the veteran's psychiatric disabilities "may 
have been related to adverse psychological experiences during 
his military service."  

At a July 2005 VA examination for compensation purposes, the 
veteran was diagnosed with a schizoaffective disorder and 
alcohol dependence in remission.  The examiner opined that:

Please note that this patient does not 
meet the criteria for PTSD since he was 
not in any life threatening situations or 
nor did he witness any life threatening 
situations.  The patient does report bad 
dreams and nightmares, but these could be 
about anything that happened in his past 
and are not necessarily related to his 
service experiences.  

The Board has reviewed the probative evidence of record 
including the veteran's testimony and written statements on 
appeal.  The veteran's service medical records make no 
reference to a chronic acquired psychiatric disability.  The 
veteran has recounted to his treating psychiatrists that he 
initially experienced chronic psychiatric symptoms in 1986.  
The first objective evidence of record of the onset of a 
chronic acquired psychiatric disorder is the July 1991 VA 
hospital summary reflecting that the veteran was diagnosed 
with a not otherwise specified impulse control disorder and 
alcohol and cocaine dependence.  While the veteran's chronic 
psychiatric disability has been variously diagnosed, it has 
been most consistently and recently diagnosed as a chronic 
schizoaffective disorder.  At the July 2005 VA examination 
for compensation purposes, the veteran was specifically found 
to neither have PTSD nor to exhibit any PTSD symptoms.  

The veteran asserts on appeal that he has chronic PTSD 
secondary to either an inservice helicopter crash or his 
guarding a military weapons facility and/or his chronic 
schizoaffective disorder was initially manifested during 
active service.  While the record reflects that several 
physicians have diagnosed the veteran with PTSD, he was 
specifically found not to have that disability at the most 
recent VA psychiatric evaluation of record.  Absent a current 
disability there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

As to his assertion that his chronic schizoaffective disorder 
originated during active service, the Board notes that there 
is no objective evidence of the onset of the disorder until 
July 1991, some ten years after service separation.  While 
Dr. Brown raised the possibility that the veteran's chronic 
schizoaffective disorder may be related to an inservice 
experience, he did not conclude that the disability 
originated during active service.  Given this fact, the Board 
finds that his statement is not persuasive.  As to the 
veteran's own assertions, a lay witness is generally not 
capable of offering evidence involving medical knowledge such 
as the causation of a particular condition.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  In the absence of 
any competent and persuasive evidence reflecting that the 
veteran's chronic schizoaffective disorder either originated 
during active service or became manifest to a compensable 
degree within one year of service separation, the Board 
concludes that service connection for a chronic acquired 
psychiatric disorder is not warranted.  


ORDER

Service connection for a chronic acquired psychiatric 
disorder to include PTSD and a schizoaffective disorder is 
DENIED.  




REMAND

A February 2003 treatment entry from Robin R. Innella, D.O., 
notes that the veteran complained of marked knee pain.  The 
doctor commented that while he was only 44 years old, the 
veteran would benefit from a total knee replacement.  In 
reviewing the record, the Board observes that the record is 
not clear as to whether the veteran underwent the recommended 
procedure.  The veteran was last afforded a VA examination 
for compensation purposes which addressed the right knee in 
June 2002.  Given the apparent progression of the veteran's 
right knee disabilities, the Board finds that an additional 
VA examination for compensation purposes would be helpful in 
resolving the issues raised by the instant appeal.  

In a recent decision, the Court held that the notice 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 38 
C.F.R. § 3.159(b) (2005) apply to all five elements of a 
service connection claim, including the degree of disability 
and the effective date of an award.  Dingess v. Nicholson, 
No. 01-1917 (U.S. Vet. App. March 3, 2006).  In the instant 
appeal, the veteran was not provided with notice of the type 
of evidence necessary to establish or earlier effective dates 
for the evaluations of his right knee disabilities.  
Therefore, the issues must be remanded to the RO so that 
proper notice may be issued to the veteran which includes an 
explanation as to the type of evidence necessary to establish 
entitlement to higher initial evaluations and earlier 
effective dates for his disabilities.  

Accordingly, this case is REMANDED for the following action:  

1.  Review the claims files and ensure 
that all notification and development 
action required by the VCAA is completed.  
In particular, the RO should ensure that 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 
2002); 38 C.F.R §§ 3.102, 3.159, 3.326(a) 
(2005); and the Court's holding in 
Dingess v. Nicholson, No. 01-1917 (U.S. 
Vet. App. March 3, 2006) are fully met.
2.  Then contact the veteran and request 
that he provide information as to all 
treatment of his right knee disabilities 
after 2003.  Upon receipt of the 
requested information and the appropriate 
releases, the RO should attempt to obtain 
all available clinical documentation 
pertaining to treatment of the veteran, 
not already of record, for incorporation 
into the record.  

3.  Then request that copies of all VA 
clinical documentation pertaining to the 
veteran's treatment after 2003, not 
already of record, be forwarded for 
incorporation into the record.  

4.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his service-connected chronic 
post-operative right knee disabilities.  
All indicated tests and studies should be 
accomplished and the findings then 
reported in detail.  

The examiner should identify the 
limitation of activity imposed by the 
veteran's service-connected 
post-operative right knee disabilities 
and any associated pain with a full 
description of the effect of the 
disability upon his ordinary activities.  
The examiner should fully describe any 
weakened movement, excess fatigability, 
and incoordination present.  
Determinations on whether the veteran 
exhibits pain with use of the right knee 
should be noted and described.  If 
feasible, the determinations concerning 
pain, weakness and fatigability should be 
portrayed in terms of the degree of 
additional range of motion loss or 
ankylosis.  If such a determination is 
not feasible, this should be stated for 
the record and the reasons provided.  The 
examiner should express an opinion as to 
the impact of the veteran's right knee 
disabilities upon his vocational 
pursuits.  

Send the claims folders to the examiner 
for review.  The examination report 
should specifically state that such a 
review was conducted.  

5.  Then readjudicate the issues of the 
veteran's entitlement to increased 
evaluations for both his right knee varus 
deformity and right knee degenerative 
joint disease.  If the benefits sought on 
appeal remain denied, the veteran and his 
accredited representative should be 
issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the claims for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all 


cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.  



______________________________________________
J. T. HUTCHESON
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


